 Case 3:14-cr-00340-K Document 786 Filed 04/17/20       Page 1 of 7 PageID 4581



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

TERRENCE LYNN THOMPSON,                       §
        Movant,                               §
                                              §    No. 3:18-cv-2840-K (BT)
                                              §    No. 3:14-cr-0340-K (BT) (07)
                                              §
                                              §
UNITED STATES OF AMERICA,                     §
         Respondent.                          §


                   MEMORANDUM OPINION AND ORDER

      Movant Terrence Lynn Thompson filed this motion to vacate, set-aside, or

correct sentence under 28 U.S.C. ' 2255.      For the following reasons, the Court

GRANTS Thompson’s motion.

                                         I.

      Thompson pleaded guilty to conspiracy to commit Hobbs Act robbery in

violation of 18 U.S.C. § 1951(a) (Count One), and using, carrying, or brandishing a

firearm during a crime of violence in violation of 18 U.S.C. § 924(c) (Count Two).

On February 10, 2018, the Court sentenced him to 66 months’ imprisonment on

Count One, and 84 months’ imprisonment on Count Two, to run consecutively.

      Thomas filed this § 2255 motion arguing his § 924(c) conviction under Count

Two is unlawful under the Supreme Court’s decision in United States v. Davis, 139 S.

Ct. 2319 (2019). In Davis, the Supreme Court found the residual clause of the “crime


                                         1
  Case 3:14-cr-00340-K Document 786 Filed 04/17/20          Page 2 of 7 PageID 4582



of violence” definition contained in 18 U.S.C. § 924(c)(3)(B), which was used in this

case, unconstitutionally void for vagueness. The holding in Davis applies retroactively

to cases on collateral review. See United States v. Reece, 938 F.3d 630, 634-35 (5th Cir.

2019).     Thompson argues his § 924(c) conviction is therefore invalid because

conspiracy to commit Hobbs Act robbery is no longer a crime of violence under that

Section. The government concedes Thompson’s § 924(c) conviction is “problematic,”

stating:

       After Davis, Thompson’s Section 924(c) conviction—which is predicated on his
       conviction for conspiracy to commit Hobbs Act robbery—is problematic because
       a conspiracy to commit Hobbs Act robbery does not satisfy Section
       924(c)(3)(A), and Section 924(c)(3)(B) can no longer support it. See United
       States v. Reece, ___ F.3d ___, ___, 2019 WL 4252238, at * (5th Cir. 2019)
       (holding Davis retroactive); United States v. Lewis, 907 F.3d 891, 894-95 (5th
       Cir. 2018) (holding that conspiracy to commit Hobbs Act robbery does not
       satisfy Section 924(c)(3)(A)’s force clause).

       Nonetheless, the government argues Thompson waived the right to challenge his

§ 924(c) conviction due to the waiver of post-conviction relief in his plea agreement.

In his reply, Thompson states that enforcing the waiver would violate his fundamental

due process rights and would result in a miscarriage of justice because he is actually

innocent of the § 924(c) offense in Count Two. In the alternative, he argues the

waiver cannot be enforced because his sentence exceeds the statutory maximum

punishment.




                                           II.
                                           2
     Case 3:14-cr-00340-K Document 786 Filed 04/17/20         Page 3 of 7 PageID 4583



1.       Thompson’s post-conviction waiver is not enforceable under the miscarriage of
         justice exception.

         A collateral review waiver is generally enforced where the waiver “was knowing

and voluntary, and if the waiver applies to the circumstances at hand.” United States

v. Walters, 732 F.3d 489, 491 (5th Cir. 2013) (citing United States v. Bond, 414 F.3d

542, 544 (5th Cir. 2005)). The Fifth Circuit has recognized exceptions to this general

enforcement rule where a movant raises a claim of ineffective assistance of counsel and

where a sentence exceeds the statutory maximum. United States v. Barnes, __ F.3d __,

2020 WL 1332927 *4 (5th Cir. Mar. 23, 2020).

         Here, Thompson asks the Court to recognize a miscarriage of justice exception

to enforcement of the waiver.        He argues enforcing the waiver would violate his

fundamental due process rights and would result in a miscarriage of justice. He states:

         Given the retroactivity of the holding in Davis, the government was without the
         power to prosecute and the court without the power to convict or impose
         sentence on the unconstitutionally vague § 924(c) residual clause as it did in this
         case. A conspiracy is not a crime of violence for § 924(c) purposes, thus
         Thompson was convicted of conduct that the law does not in fact make criminal.

(ECF No. 27 at 2.)

         Although the Fifth Circuit has declined to explicitly adopt or reject a miscarriage

of justice exception to enforcement of a post-conviction waiver, Barnes, 2020 WL

1332927 at *5 (citing United States v. Ford, 688 F. App’x 309, 309 (5th Cir. 2017) (per

curiam), the Court finds a miscarriage of justice exception is appropriate in this case.



                                              3
  Case 3:14-cr-00340-K Document 786 Filed 04/17/20          Page 4 of 7 PageID 4584



      As the Supreme Court has recognized, a conviction and punishment for an act

that the law does not criminalize, “inherently results in a complete miscarriage of

justice” and “presents exceptional circumstances that justify collateral relief under §

2255.” Davis v. United States, 417 U.S. 333, 346- 47 (1974). The Fifth Circuit has

also declined to enforce an appellate waiver where, “as a matter of law, the indictment

itself affirmatively reflects that the offense sought to be charged was not committed.”

United States v. White, 258 F.3d 374, 380 (5th Cir. 2001). The Court stated, “[t]he

government cites no authority, and we are aware of none, that holds that a defendant

can waive his substantive right ‘to be free of prosecution under an indictment that fails

to charge an offense.’” Id. (citing United States v. Meacham, 626 F.2d 503, 509–10 (5th

Cir.1980)).

      Here, the indictment charged Thompson with using, carrying, or brandishing a

firearm during a crime of violence, “namely, conspiracy to interfere with commerce by

robbery” (the Hobbs Act conspiracy), but the Hobbs Act conspiracy did not qualify as

a crime of violence. (ECF No. 56 at 7 Crim. Case). The indictment therefore failed to

charge an offense under § 924(c). Other jurisdictions have also found that a post-

conviction waiver does not foreclose a defendant’s challenge to his § 924(c) conviction

under Davis. See Bonilla v. United States, 2020 WL 489573 at * 3 (E.D.N.Y January

29, 2020) (granting a 2255 motion and vacating § 924(c) conviction based on Davis

despite post-conviction waiver); United States v. Brown , __ F. Supp.3d __ 2019 WL


                                           4
  Case 3:14-cr-00340-K Document 786 Filed 04/17/20          Page 5 of 7 PageID 4585



6521942 * 4 (N.D. Cal. November 8, 2019) (granting 2255 motion challenging

§924(c) conviction based on Davis concluding that petitioner’s collateral-review waiver

cannot be enforced).

      The government cites the Fifth Circuit’s decision in United States v. Burns, 433

F.3d 442 (5th Cir. 2005), to argue that the appeal waiver is enforceable. In Burns, the

Court stated, “an otherwise valid waiver of appeal is not rendered invalid, or

inapplicable to an appeal seeking to raise a newly recognized error merely because the

waiver was made before the error was recognized.” Id at 190-191. The Burns opinion,

however, addressed whether the appeal waiver applied to the defendant’s sentence and

not whether the conviction itself was unlawful. Similarly, in United States v. Barnes, __

F.3d __, 2020 WL 1332927 at *4 (5th Cir. Mar. 23, 2020), and United States v. Burns,

770 F. App’x 187, 181 (5th Cir. 2019) (per curiam), the Fifth Circuit enforced post-

conviction waivers where the petitioners challenged their sentences but did not

challenge the legality of their convictions. Further, these cases do not address whether

a miscarriage of justice exception applies to an unlawful conviction.

      The Court finds that Thompson was convicted under an indictment that did not

charge a valid offense, and that he is actually innocent of the charged offense. Under

these circumstances the miscarriage of justice exception applies, and Thompson’s

collateral-review waiver is not enforceable.   Because the Court finds the waiver is

unenforceable under the miscarriage of justice exception, the Court does not address


                                           5
     Case 3:14-cr-00340-K Document 786 Filed 04/17/20        Page 6 of 7 PageID 4586



Thompson’s alternative claim that the waiver is unenforceable because his sentence

exceeds the statutory maximum punishment.

2.       Thompson is entitled to relief on his § 924(c) conviction.

         Because the Court finds the post-conviction waiver is not enforceable, the Court

now considers the merits of Thompson’s § 2255 motion. As the government has

conceded, Thompson’s conviction for conspiracy to commit Hobbs Act robbery does

not satisfy the requirements of § 924(c)(3)(A)’s force clause, United States v. Lewis, 907

F.3d 891, 894-95 (5th Cir. 2018), and under Davis the residual clause of the “crime of

violence” definition contained in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally void

for vagueness. Thompson is therefore entitled to relief.

                                                 III.

         The Court GRANTS Thompson’s motion to vacate, set-aside, or correct

sentence and VACATES his conviction for using, carrying, or brandishing a firearm

during a crime of violence in violation of 18 U.S.C. § 924(c) under Count Two. The

Court will enter an order in the criminal case setting a schedule for resentencing, and




                                             6
  Case 3:14-cr-00340-K Document 786 Filed 04/17/20        Page 7 of 7 PageID 4587



that order will provide deadlines for any additional submissions from Probation or the

parties.

       SO ORDERED.

       Signed April 17th, 2020.




                                       ________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICE JUDGE




                                          7
